Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00053-CV

                                         Ebony HARDMAN,
                                             Appellant

                                            v.
                                      DIAMOND RIDGE
                                DIAMOND RIDGE APARTMENTS,
                                          Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                     Trial Court No. 390,226
                             Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 12, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal. Appellee has not filed any opposition

to the motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).

                                                    PER CURIAM